 

LETTER AGREEMENT

 

This Letter Agreement is entered into effective as of 25 April 2014 by and
between PONTA E&P, LLP (“PONTA”), a Limited Liability Partnership whose address
is 2000 Bering Drive, Suite 260, Houston, TX 77057, and HORIZON ENERGY CORP.,
14116 Customs Boulevard, Suite 111, Gulfport, MS 39503 (“HORIZON”).

 

WHEREAS, PONTA, as operator, and HORIZON, as non-operator, are desirous of
entering into a business relationship with PONTA, as oil and gas operator, and
PONTA to furnish 82.89 acres of leases, also known as the Holmes Oil Unit 1
(HOU) with a 75% net revenue interest (NRI), and HORIZON to provide funding for
some limited field operations on the HOU, with the execution of this Letter
Agreement do hereby agree to the following terms and conditions for the purpose
of conducting oil and gas operations in Cherokee and Rusk Counties, Texas; and,

 

WHEREAS, PONTA is the lessee of record of 16 leases covering approximately 82.89
acres more or less, known as the Holmes Oil Unit #1 (“HOU”), in Cherokee and
Rusk Counties, Texas, said leases, and the property covered thereby being more
fully described in Exhibit “A” attached hereto; and HORIZON is committed to
being a non-operating partner in the venture to earn a working interest in the
leases for a capital contribution as described below;

 

WHEREAS, PONTA has committed to assign HORIZON a 50% working interest (37.5%
NRI) “Before Payout” in the 75% net revenue 82.89 ac. HOU; and, a 25% working
interest (18.75% NRI) “After Payout” in the 75% NRI 82.89 ac. HOU from the
surface to the base of the Pettet Formation held by PONTA;

 

WHEREAS, PONTA and HORIZON have entered into this Letter Agreement and a Joint
Operating Agreement (“JOA”) is attached and with execution by all parties will
govern their relationship concerning the 82.89 acre HOU leases; and

 

THEREFORE, it is the intent of PONTA and HORIZON to have all parties execute
this Letter Agreement and Joint Operating Agreement (JOA) and become governed by
the terms and provisions.

 

WITNESSETH

 

1.          The JOA attached as Exhibit “B” to this Letter Agreement and this
executed Letter Agreement shall be construed together as one instrument and upon
final election and terms acceptable to all parties will be executed in order to
carry out proposed operations on the 82.89 acre HOU held by PONTA.

 

2.          In addition to outlining operational obligations, the JOA shall also
control the financial obligations of the parties hereto and the penalties for
failure to meet any cash calls. As to the division of ownership of those
interests fully earned under this Letter Agreement and JOA in the 75% NRI of the
HOU 82.89 acres by the parties hereto, this Letter Agreement shall control.
Furthermore this Letter Agreement shall control the division of ownership of
those interests fully earned under the JOA which shall commence with PONTA
having a 50% working interest (37.5% NRI) “Before Payout” in the 75% NRI 82.89
ac HOU and 75% working interest (56.25% NRI) “After Payout”; and HORIZON shall
have a 50% working interest (37.5% NRI) “Before Payout” in the 75% net revenue
82.89 ac HOU and 25% working interest (18.75% NRI) “After Payout” assigned until
Payout of HORIZON’S ONE HUNDERD THOUSAND ($100,000) DOLLARS plus their 50%
contribution to the insurance costs is reached as that term is defined below,
the ownership interests of the parties to this Agreement shall automatically
convert to the 75% working interest (56.25% NRI) in favor of PONTA “After
Payout” and 25% working interest (18.75% NRI) in favor of HORIZON when payout
occurs.

 

 

 

 

3.     Payout shall be deemed to have occurred when the producing well has
generated revenue sufficient to cover the turnkey completion cost of US$
100,000, less any lease operating expenses (“LOE”), insurance costs, severance
taxes, ad valorem taxes, sales taxes, royalty and overriding royalty payments
attributable to the said HOU well. Any other taxes such as income taxes or
franchise taxes shall not be considered in calculating payout The accounting for
the calculation of payout will be conducted by PONTA at its office and a monthly
statement will be generated and sent to HORIZON as non-operator. Lease operating
expenses will be split evenly by the partners on a 50% basis until payout and
then revert to 75% Ponta and 25% HORIZON. The normal monthly lease operating
expenses include $450/month for pumper’s fee and $600/month for accounting and
administration. During the course of normal operations, a workover of the well
has to be performed occasionally and will be billed to the partners based on
their working interest The normal cycle for workover operations for wells in the
Pettet Formation in this area is about every 1.5 years in order to clean
paraffin out of the tubing. This workover operation usually costs about $20,000
or $1,100/month added to the LOE. Additionally, insurance costs will be split on
a 50% basis between PONTA and HORIZON and HORIZON’s share will be added to the
base payout amount of $100,000.

 

4.     In order to earn a 50% working interest (37.5% NRI) “Before Payout” in
the 75% net revenue 82.89 ac HOU and 25% working interest (18.75% NRI) “After
Payout” held by PONTA, HORIZON has agreed to the following workover operations
based on a maximum financial commitment of US$ 100,000 plus 50% of insurance
costs and normal operations, stipulated in the Joint Operating Agreement (JOA)
that is Exhibit “B” including the joint accounting document (COPAS) attached as
Exhibit “C” and AFE attached as Exhibit “H”:

 

a.) Frac the Holmes Unit #1 well in the Lower Pettet Transition Zone. HORIZON
will fund the workover operations and testing of the zone of interest for a
Turnkey Cost of US$ 100,000 plus its 50% share of insurance costs. Ponta will
fund any amount over the $100,000 plus its 50% share of insurance costs. HORIZON
shall also earn its proportionate share of equipment that is part of the HOU
property including a pumping unit, tanks, and separators.

 

5.     Term. This Agreement shall terminate pursuant to the provisions of
Article XIII Option 1 of the JOA.

 

6.     Binding Upon Heirs, Personal Representatives, Successors and Assigns.
This Agreement shall be binding upon the heirs, personal representatives,
successors and assigns of each of the parties to this Agreement.

 

7.     Entire Agreement. This Letter Agreement and the JOA set forth the entire
agreement by and between PONTA and HORIZON.

 

8.     GOVERNING LAW. THE LAWS OF THE STATE OF TEXAS SHALL GOVERN THIS
AGREEMENT.

 

9.     Relationship. It is not intended, and this agreement shall not be
construed to create or perpetuate a partnership, joint venture, mining
partnership or association of any kind between the parties.

 

10.   Indemnification: PONTA shall indemnify HORIZON from any and all claims
arising out of PONTA’S operation of the HOU.

 

 

 

 

ACKNOWLEDGEMENTS

 

IN WlTNESS WHEREOF, this agreement is executed effective as of the date set
forth above.

 

  Ponta E&P LLP (Operator)                 By: /s/ Milton H. West, III        
Print Name Milton H. West, III                 Title Partner  

 

STATE OF TEXAS                          §

 

COUNTY OF HARRIS                    §

 

This instrument was acknowledged before me, this 23rd day of April, 2014, by
Milton H. West, III.

 



[tpg3a.jpg] Diana Olivares   Notary Public for the State of Texas Printed Name:
Diana Olivares



 

  Horizon Energy Corp (Non-operator)               By: /s/ Robert Bludorn      
  Print Name Robert Bludorn                 Title President and CEO  

 

STATE OF LA.                                 §

 

COUNTY OF ST. TAMMANY       §

 

This instrument was acknowledged before me, this 13th day of May, 2014, by
Robert. Bludorn.

 



Steven Teal   Notary Public for the State of LA. Printed Name: Steven Teal
 [tpg3b.jpg]  

 

 

 

 

 

EXHIBIT “A”

 

ATTACHED TO AND MADE A PART OF THAT CERTAIN OPERATING AGREEMENT DATED April 25,
2014 BETWEEN PONTA E&P LLP, AS OPERATOR, and HORIZON ENERGY CORP AS
NON-OPERATOR.

 

The leases total 82.89 acres, more or less, covering three tracts in the Stephen
F. Noble Survey A-637 in Cherokee County, TX and M.H. Davis Survey A-249 in
Cherokee and Rusk Counties, Texas.

 

[tpg4.jpg]

 

 

 

 

EXHIBIT “B”

 

Attached to and made a part of that certain letter agreement dated April 5, 2014
between PONTA and HORIZON.

 

A.A.P.L. FORM 610 - 1989

 

MODEL FORM OPERATING AGREEMENT

 

 

 

 

EXHIBIT “C”

 

NAME OF OWNER   LEASE DATE  

LEASE

VOL/PAGE

 

LESSOR LSE

ROYALTY

              Faye Louise Byrd   7/29/2011   2087/733   0.187500              
Larry C. Christopher   7/29/2011   2087/742   0.187500               Danny F.
Christopher   7/29/2011   2087/749   0.187500               Celesta Christopher
Whatley   7/29/2011   2087/752   0.187500               Donna Faye Baker  
7/29/2011   2087/730   0.187500               Marie Christopher   7/29/2011  
2087/739   0.187500               Patricia B. Christopher   7/29/2011   2087/736
  0.187500               Lewie Byers   7/29/2011   2087/745   0.200000          
    William M. Holland   7/29/2011   2094/315   0.200000               Pogo
Producing Company, LLC   10/31/2011   2088/215   0.250000               Culroy
PA, a Texas general partnership   11/11/2011   2094/307   0.200000              
LaNelle F. Hawkins, Trustee of the Hawkins Revocable Trust   11/11/2011  
2094/311   0.200000               Donald W. Hawkins   11/11/2011   2094/319  
0.200000               Wyatt T. Norman, III   11/11/2011   2094/304   0.250000  
            Kevin Bliss Norman   11/11/2011   2094/304   0.250000              
Carl Dan Downs and Deborah Joy Holmes Downs, husband and wife   1/17/2011  
2053/816   0.187500

 

 

 

 

 

